DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 02/01/2022. In the applicant’s response, no claim was amended, cancelled, or newly added. Accordingly, claims 26-50 are pending and being examined. Claims 26, 36, 45, and 49 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 26-30, 35-40, 45-46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Abeykoon et al (WO 2017/135889, hereinafter “Abeykoon”).

Regarding claim 26, Abeykoon discloses a processing device to perform scene recognition (the multimedia analysis framework for scene recognition; see fig.1 and abstract), comprising: interface circuitry to receive visual data captured by one or more sensors (these HW related features are inherent in the device of Abeykoon; e.g., see para.10); and processing circuitry to: detect a first set of objects in the visual data based on one or more first machine learning models (to build an ontology learning tree 120, the basic detectors 161 may detect football ontology, such as person, field, ball, cheering, sports like properties in football ontology from a given video including football scene; see 111, 153, 161 of fig.1 and para.41); determine, based on detecting the first set of objects, that the visual data is expected to contain a second object, wherein the second object is related to at least a subset of the first set of objects; detect the second object in the visual data based on a second machine learning model (based on the detected football ontology, the sub-ontologies to the different genre of the multimedia, such as persons, filed, ball, cheering, sports like properties in the football ontology are detected; see para.41, para.59; see the automatic evolving ontology 121 of fig1; see also para.38); and recognize a scene captured in the visual data, wherein the scene is recognized based on detecting the first set of objects and the second object in the visual data (the fusion module may recognize the event of scene "football" may incorporate with "person", "crowd", "ball", "field" visual concepts and auditory concepts such as "cheering".; see para.38).

machine learning models which may have been trained using example datasets provided” in another embodiment shown fig.3; see Paragraph [0062]. It would have been obvious before the effective filling date of the claimed invention was made to apply the known “machine learning models” taught in Figure.3 of Abeykoon to the object classification taught in Figure.1 of Abeykoon for improvement to yield predictable results, in order to determine a first “football scene” ontology, additional players, crowd and ball ontologies, and whether the first ontology is to be merged with the additional ontology information based on external information including at least one of search preferences (Abeykoon, see para.6).

Regarding claim 27, 37, 46, Abeykoon discloses the processing device of Claim 26, wherein the processing circuitry to determine, based on detecting the first set of objects, that the visual data is expected to contain the second object is further to: determine that the visual data is expected to contain the second object based on an object ontology, wherein the object ontology indicates that the second object is related to at least the subset of the first set of objects (see the hierarchical ontology tree 121 of fig.1 and para.41).

Regarding claim 28, 38, Abeykoon discloses, wherein the object ontology indicates hierarchical relationships among a plurality of objects at a plurality of levels of abstraction (see the hierarchical ontology tree 121 of fig.1 and para.41).

Regarding claim 29, 39, Abeykoon discloses, wherein the processing circuitry to determine that the visual data is expected to contain the second object based on the object ontology is further to: determine, based on the hierarchical relationships among the plurality of objects, that the second object is a parent of at least the subset of the first set of objects (see the hierarchical ontology tree 121 of fig.1 and para.41).

Regarding claim 30, 40, Abeykoon discloses, wherein the processing circuitry to determine that the visual data is expected to contain the second object based on the object ontology is further to: determine, based on the hierarchical relationships among the plurality of objects, that the second object is a child of at least the subset of the first set of objects (see the hierarchical ontology tree 121 of fig.1 and para.41).

Regarding claim 35, Abeykoon discloses the processing device of Claim 26, wherein the one or more sensors comprise a camera (see 570 of fig.5 and para.85).

Regarding claims 36, 45, and 49, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 50, Abeykoon discloses the system of Claim 49, wherein the processing circuitry comprises: a central processing unit; and an artificial intelligence accelerator (see fig.5 and para.10-11).

Allowable Subject Matter
6.	The subject matter of claims 31-34, 41-44, and 47-48, in combination with the base claim and intervening claims, were not found in the prior art. Claims 31-34, 41-44, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments, with respects to claim 26, filed on 02/01/2022, have been fully considered but they are not persuasive. 

On page 12 of applicant’s response, applicant argues:
“Abeykoon merely discloses learning an ontology based on features extracted from visual, textual, and auditory modalities of a video segment. As an example, if the word "football" appears in the textual features of a video segment, then all other features extracted from the video segment-such as "person", "crowd", "ball", "field," and "cheering"-are added to a newly created ontology for the concept of "football”.”
(The emphases added by the examiner.)


“Abeykoon has no disclosure of detecting a first set of objects in a video segment, determining that the video segment is expected to contain a second object related to some or all of the first set of objects, and then detecting the second object in the video segment. Accordingly, Abeykoon fails to disclose "detect a first set of objects in the visual data," "determine, based on detecting the first set of objects, that the visual data is expected to contain a second object...related to at least a subset of the first set of objects," and "detect the second object in the visual data," as recited by independent Claim 26.”
(The emphases added by the examiner.)

The examiner respectfully disagrees with the applicant’s arguments. It is because, as noticed and cited in applicant’s response, Abeykoon, in Paragraph [0038], further discloses that “[f]or example, when the word "football" appears in textual features, the fusion module may explore the related visual features extracted from 153 and basic visual concepts detected from 161. Such exploration may be done considering one or more multimedia contents whose visual, textual and auditory features are already extracted. In such cases, fusion module may determine the concept football may consists of "person", "crowd", "ball", "field" like atomic concepts detected by basic detectors 161.” 

It is therefore apparent that Abeykoon does not only discloses “learning an ontology based on features extracted from visual” but also discloses “[exploring] the related visual features extracted from 153 and basic visual concepts detected from 161”,  “detecting a first set of objects in the visual data based on one or more first machine learning models” as recited in the claim. Further, as explained in the rejection of the claim, Abeykoon discloses “determine, based on detecting the first set of objects, that the visual data is expected to contain a second object, wherein the second object is related to at least a subset of the first set of objects; detect the second object in the visual data based on a second machine learning model”. It is because in paragraph [0041], Abeykoon clearly discloses “if a given video segment consists of concepts detected by basic detectors module 161 related to football ontology, such as person, field, ball, cheering, sports like properties in football ontology, the indexing and annotation module 170 may index such video segments with an identification of "football" scene.”. Further, Abeykoon discloses “recognize a scene captured in the visual data, wherein the scene is recognized based on detecting the first set of objects and the second object in the visual data”. It is because in paragraph [0038], Abeykoon clearly discloses “fusion module may determine the concept football may consists of "person", "crowd", "ball", "field" like atomic concepts detected by basic detectors 161” related to football ontology.

8.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/18/2022